Citation Nr: 0932605	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  05-10 461	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for the service-connected diabetes mellitus.  

2.  Entitlement to an initial evaluation in excess of 20 
percent for the service-connected prostate cancer.  



REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel



INTRODUCTION

The Veteran had nearly continuous service on active duty from 
September 1956 to May 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 RO rating decision.  



FINDINGS OF FACT

1.  The Veteran in this case served on active duty from 
September 1956 to September 1958, from March 1961 to May 
1970, from March 1961 to February 1964, and from February 
1964 to May 1970. 

2.  In August 2009, the Board was notified by the RO that the 
Veteran died in July 2009.  



CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of these claims at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2008); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the 
appeal.  As a matter of law, Veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  

This appeal on the merits has become moot by virtue of the 
death of the Veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2008).  

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2008).  

The Board's dismissal of this appeal does not affect the 
right of an eligible person to file a request to be 
substituted as the appellant for purposes of processing the 
claim to completion.  

Such request must be filed not later than one year after the 
date of the Veteran's death.  See Veterans' Benefits 
Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 
Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, 
substitution in case of death of a claimant who dies on or 
after October 10, 2008).  

As provided for in this new provision, a person eligible for 
substitution will include "a living person who would be 
eligible to receive accrued benefits due to the claimant 
under section 5121(a) of this title ...."  The Secretary will 
be issuing regulations governing the rules and procedures for 
substitution upon death.  Until such regulations are issued, 
an eligible party seeking substitution in an appeal that has 
been dismissed by the Board due to the death of a claimant 
should file a request for substitution with the VA regional 
office (RO) from which the claim originated (listed on the 
first page of this decision).  



ORDER

The appeal is dismissed.  



		
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  




 Department of Veterans Affairs


